Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 32 recites that the first side portion includes a first interconnecting strip, but the specification does not refer to an interconnecting strip, and the interconnecting members 170/190 which are formed as strips are not disclosed as being part of the first side portion (or either side portion).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 21  
The term "generally" in claim 21 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of It is unclear how much a shape can differ from being triangular and still be considered “generally triangular”.
With Respect to Claim 32  
	Claim 21 recites the first and second side portions and an “interconnecting member”. Claim 32 recites that the first side portion “includes a first interconnecting strip”. It is unclear whether this phrase is meant to encompass another of the interconnecting members (170/190) which is disclosed as a separate part but could arguably also be taken to be part of the side portion, or if it is meant to refer to the extension piece (e.g. 52a) which appears to be shown as being a strip in the drawings and serves to interconnect two parts of the side portion, but is not referred to in the specification as interconnecting or being a strip.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 22-36  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-36 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,101,837 in view of U.S. Patent Publication #2007/0235493, U.S. Patent #9,170,082. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of the ‘837 patent disclose first and second side portions and at least a bottom portion or interconnecting member (the closed distal end constitutes one of these), claim 17 of the ‘837 patent discloses generally triangular proximal portions which render obvious the generally triangular extended rear portions, and the disclosure of respective through-openings on .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-32 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,170,082 to Moreau (Moreau) in view of U.S. Patent Publication #2004/0033788 to Price (Price), either alone or further in view of U.S. Design Patent #D692,664 to Rashid (Rashid) or U.S. Patent Publication #2007/0235493 to Fortson (Fortson).
With Respect to Claim 22  
 tool case comprising: a shell having a bottom portion (118 or 130), a first side portion (114) and a second side portion (116) extending upwardly from the bottom portion, the first side portion having a first main portion and a first extended rear portion (106) and the second side portion having a second main portion and a second extended rear portion (108), the first extended rear portion being generally triangular (it is trapezoizal which is considered to be generally triangular to the extent claimed) and defining a rear opening therebetween (FIG. 6 shows the rear opening), the second extended rear portion having a second through-hole (136), the first extended rear portion having a hole/opening (noting opening of 144) for receiving a fastener (134) that also extends through the second through-hole (136) and an interconnecting member (124) extends between the first and second side portions of the shell, wherein the shell is configured to hang under force of gravity via the first hole/opening and the second through-hole (via 134, noting disclosure that it is a lanyard ring and so the structure will hang from that location), with the first and second extended rear portions at a higher elevation than the first and second main portions (see e.g. FIG. 6); but does not disclose the second extended rear portion being generally triangular, or that the first extended rear portion has a first through-hole.
	However, Price discloses a similar case including first and second side portions extending upwardly from a bottom portion and each having a main portion and extended rear portion (noting portion with through holes), the first and second side portions defining a rear opening therebetween, the extended rear portions each having a corresponding through-hole (17), and a ring/clip (15) extending through both through-holes to secure the rear opening 
	Rashid discloses forming a case for containing an item with first and second side portions each having an extended rear portion being generally triangular and defining a rear opening therebetween (FIGS. 1-3); Fortson discloses a similar case including two side portions defining a rear opening therebetween, and one side portion including an extended rear portion which is generally triangular and includes a through-hole for hanging via a lanyard. 
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Price, to replace the ring strap (144) and ring (134) of Moreau with a through-hole and ring/clip as taught by Price, in order to simplify construction, to allow for removal of the ring/clip for repair/replacement/cleaning, and/or as a mere substitution of one art known attachment means for another. 
For clarity, it is noted that the hook and loop fastener (138/140) is disclosed as an alternate securing mechanism and one of numerous possible versions of such, and so it would have been obvious to either do without such alternate securing mechanisms, to keep the alternate securing mechanism as shown in order to allow for alternate closure, or alternately as part of this modification to modify the hook and loop fastener (138/140) to add additional mating hook and loop fastener to the opposite side of 106 or to move the hook and loop fastener 138 to the other side of 106 in order to mate with 140 as an additional/alternate securing means, and/or as doing so constitutes at most a mere duplication of parts which does not patentably distinguish over the prior art (MPEP 2144.04) or a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04). 

Alternately, to the degree that it could be argued that the Moreau structure is not “generally triangular”, although Examiner maintains that it is so within Examiner’s best understanding of the scope of that term, it would have been obvious to form the extended rear portions in a more triangular shape, in order to narrow the upper opening area to save on material and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04). Alternately, the disclosure of a generally triangular extended rear portion of Rashid or having a more angled/more triangular disclosure per Fortson provide sufficient evidence of the obviousness of/motivation to modify the shape of the structure to obtain a generally triangular shape.
With Respect to Claim 23  
The tool case of claim 22 wherein the first extended rear portion has a first apex and the second extended rear portion has a second apex.  
With Respect to Claim 24  
The tool case of claim 22, wherein the bottom portion (130) has a rear edge and the first and second extended rear portions extend past the rear edge of the bottom portion.  
With Respect to Claim 25  

With Respect to Claim 26  
The tool case of claim 25, further comprising a tether connected to the fastener (Moreau discloses attaching a tether to the ring, and the clip of Price is also capable of this use and so it is obvious to connect the tether to the clip for the same purpose).
With Respect to Claim 27    
The tool case of claim 22, wherein the bottom portion (118) has a front edge, and a first opening is defined between the interconnecting member (124) and the front edge of the bottom portion.  
With Respect to Claim 28  
The tool case of claim 22, further comprising a second interconnecting member (the other of 118 or 130, whichever is not taken to be the bottom portion) that extends between the first and second side portions of the shell.  
With Respect to Claim 29  
The tool case of claim 28, wherein a second opening is defined between the second interconnecting member (118) and the first interconnecting member (124).  
With Respect to Claim 30  
The tool case of claim 22, but does not disclose wherein the shell includes a first grommet in the first through-hole and a second grommet in the second through- hole.  

With Respect to Claim 31  
The tool case of claim 23, wherein the first through-hole is adjacent the first apex and the second through-hole is adjacent the second apex.  
With Respect to Claim 32  
The tool case of claim 22, wherein the first side portion includes a first interconnecting strip (the other of 118 or 130 which is not taken to be the bottom portion, taking it to be part of the first side portion).  
With Respect to Claim 33  
The tool case of claim 22, wherein the shell includes one material of lesser elasticity and another material of greater elasticity (it is disclosed that any portion or all of the holder may be made of stretchable material, which inherently discloses or alternately clearly renders obvious making some portions of the shell out of elastic material and other portions of the shell out of inelastic material which produces a shell including one material of lesser elasticity and another material of greater elasticity).  
With Respect to Claim 35  
Taking for claim 35 the bottom portion to be 130 and the interconnecting member to be 118, the tool case of claim 22, wherein the first side portion has a first front edge (edge 
With Respect to Claim 36  
The tool case of claim 35, wherein each interconnecting member includes an elastic material (124 is disclosed as being made of or including a stretchable material such as elastic, and it is also disclosed that any portion or all of the holder may be made of stretchable material, which inherently discloses or alternately clearly renders obvious making interconnecting member 118 out of elastic material).
Claims 22-32 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,170,082 to Moreau (Moreau) in view of U.S. Patent Publication #2004/0033788 to Price (Price), either alone or further in view of U.S. Design Patent #D692,664 to Rashid (Rashid) or U.S. Patent Publication #2007/0235493 to Fortson (Fortson) as applied to claim 22 above, and further in view of U.S. Patent #6,754,344 to Kohli (Kohli).
With Respect to Claim 32
As an alternative to the rejection of claim 33 above using Moreau in view of Price, either alone or further in view of Rashid or Fortson, Kohli discloses forming a case with a first side portion (10) including a first interconnecting strip (4) formed from an elastic material in order to make the case/side portion elastic to hold a larger variety of items. It is noted that Moreau discloses making any portion of its case elastic.

With Respect to Claim 33  
The tool case of claim 22, wherein the shell includes one material of lesser elasticity and another material of greater elasticity.  
	As an alternative to the rejection of claim 33 above using Moreau in view of Price, either alone or further in view of Rashid or Fortson, Kohli discloses forming a case with a shell having side portions (10) including one material of lesser elasticity (main material, leather is disclosed as the primary material for the case) and another material of greater elasticity (noting elastic band 4), in order to make the shell elastic to allow expansion to hold a wider variety of objects in the case.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Moreau to make any portion of the case elastic and the disclosure of Kohli to make some portions out of more elastic material, to form the shell to include one material of lesser elasticity and another material of greater elasticity in order to obtain the benefits of the lesser elastic material (e.g. low cost, durability) while also providing an elastic holder to hold objects of different size.
With Respect to Claim 34  
The tool case of claim 22, wherein the first side portion includes one material of lesser elasticity (4 per Kohli) and another material of greater elasticity (leather or other material for the rest of the first side portion per Moreau and/or Kohli).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734